Exhibit 10.1

 

 

RECEIVED

 

FILED

ENTERED

 

 

 

LODGED

RECEIVED

 

DEC 21, 2005

 

*

DEC 21, 2005

*

 

 

 

 

 

 

 

BADGLEY-MULLINS LAW GROUP

AT SEATTLE

 

 

CLERK U.S. DISTRICT COURT

 

 

WESTERN DISTRICT OF WASHINGTON

 

 

BY                                                                  DEPUTY

 

THE HONORABLE                              

 

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

 

STATE OF WASHINGTON,

 

NO.

CV05-2111

 

 

 

Plaintiff,

 

 

v.

 

CONSENT DECREE

 

 

 

 

 

 

MARQUEE HOLDINGS, INC.

 

 

 

 

 

and

 

 

 

 

 

LCE HOLDINGS, INC.,

 

 

 

 

 

Defendants.

 

 

 

Plaintiff, State of Washington, filed its Complaint herein and Defendants were
duly served with copies of the Summons and Complaint. Defendants, by and through
their attorneys, have consented to the entry of this Consent Decree without
trial or adjudication of any issue of fact or law herein and have waived notice
of presentation of this Consent Decree. This Consent Decree does not constitute
any evidence against or an admission by any party with respect to any issue of
law or fact herein.

 

CONSENT DECREE

ATTORNEY GENERAL OF WASHINGTON
900 Fourth Avenue, Suite 2000
Seattle, WA 98164-1012
(206) 464-7744

 

1

--------------------------------------------------------------------------------


 

Defendants have agreed to be bound by the provisions of this Consent Decree and
there is no just reason for delay in its entry. NOW, THEREFORE, before the
taking of any testimony, and without trial or adjudication of any issue of fact
or law herein, and upon consent of the parties hereto, it is hereby ORDERED,
ADJUDGED, AND DECREED as follows:

 

I. JURISDICTION

 

A.                                   This Court has jurisdiction over the
subject matter of this action and over each of the parties hereto. The Complaint
states a claim upon which relief may be granted against the Defendants under
Section 16 of the Clayton Act, 15 U.S.C. §18 and RCW 19.86.060.

 

B.                                     The Attorney General of Washington has
the authority to bring this action pursuant to Section 16 of the Clayton Act, 15
U.S.C. §26 and RCW 19.86.060 and 19.86.080 of the Washington State Unfair
Business Practices — Consumer Protection Act.

 

C.                                     Venue is proper in the United States
District Court for the Western District of Washington.

 

II. DEFINITIONS

 

As used in this Consent Decree:

 

A.                                   “Acquirer” means the entity to whom
defendants divest the Theater Assets.

 

B.                                     “AMC” means defendant Marquee
Holdings, Inc., a Delaware corporation with its headquarters in Kansas City,
Missouri, its successors and assigns, and its subsidiaries, divisions, groups,
affiliates, partnerships and joint ventures, and their directors, officers,
managers, agents, and employees.

 

C.                                     “Loews” means defendant LCE
Holdings, Inc., a Delaware corporation with its headquarters in New York City,
New York, its successors and assigns, and its subsidiaries, divisions, groups,
affiliates, partnerships and joint ventures, and their directors, officers,
managers, agents, and employees.

 

2

--------------------------------------------------------------------------------


 

D.                                    “Landlord Consent’’ means any contractual
approval or consent that the landlord or owner of one or more of the Theater
Assets, or the property on which one or more of the Theater Assets is situated,
must grant prior to the transfer of one of the Theater Assets to an Acquirer.

 

E.                                      “Theater Assets” means the first-run,
commercial motion picture theater business currently operating under the
following name and at the following location: Meridian 16, at 1501 7th Ave.
Seattle, WA. The term “Theater Assets” includes:

 

(1) all tangible assets that comprise the first-run, commercial motion picture
theatre business including all equipment, fixed assets and fixtures, personal
property, inventory, office furniture, materials, supplies, and other tangible
property and all assets used in connection with the Theatre Assets; all
licenses, permits and authorizations issued by any governmental organization
relating to the Theatre Assets; all contracts, agreements, leases, commitments,
certifications, and understandings, relating to the Theatre Assets, including
supply agreements; all customer lists, contracts, accounts, and credit records;
all repair and performance records and all other records relating to the Theatre
Assets;

 

(2) all intangible assets used in the development, production, servicing and
sale of Theatre Assets, including, but not limited to all licenses and
sublicenses, intellectual property, technical information, computer software
(except defendants’ proprietary software) and related documentation, know-how,
drawings, blueprints, designs, specifications for materials, specifications for
parts and devices, quality assurance and control procedures, all technical
manuals and information defendants provide to their own employees, customers,
suppliers, agents or licensees, and all research data relating to the

 

3

--------------------------------------------------------------------------------


 

Theatre Assets; provided, however, that this term does not include (a) any right
to use or interest in defendants’ Copyrights, trademarks, trade names, service
marks, or service names, or (b) assets that the defendants do not own and are
not legally able to transfer.

 

III. APPLICABILITY

 

A.                                   The provisions of this Consent Decree apply
to the Defendants, their successors and assigns, their subsidiaries, affiliates,
directors, officers, managers, agents, and employees, and all other persons in
active concert or participation with any of them who have received actual notice
of this Consent Decree by personal service or otherwise.

 

B.                                     Defendants shall notify plaintiff in
writing at least thirty (30) days prior to any proposed change in the Defendants
that may affect compliance obligations arising out of this Consent Decree, such
as dissolution, assignment, sale resulting in the emergence of a successor
corporation, or the creation of dissolution of subsidiaries, or any other change
in the corporation that may affect compliance obligations arising out of this
Consent Decree. A copy of this Consent Decree shall be given to any successor
corporation.

 

C.                                     Defendants shall require, as a condition
of the sale or other disposition of all or substantially all of their assets or
of lesser business units that include the Theater Assets, that the purchaser
agrees to be bound by the provisions of this Consent Decree; provided, however,
that defendants need not obtain such an agreement from the Acquirer.

 

D.                                    Nothing herein shall suggest that any
portion of this Consent Decree is or has been created for the benefit of any
third party and nothing herein shall be construed to provide any rights to third
parties.

 

E.                                      Defendants agree that this Consent
Decree is entered voluntarily and represents the entire agreement of the
parties. Defendants agree and represent that any officers signing this

 

4

--------------------------------------------------------------------------------


 

Consent Decree have been authorized by their boards of directors to execute this
Consent Decree on the Defendants’ behalf.

 

IV. DIVESTITURE

 

A.                                   Defendants are ordered and directed, within
60 calendar days after the filing of the Complaint in this matter, or five
(5) days after notice of the entry of this Consent Decree by the Court,
whichever is later, to divest the Theater Assets in a manner consistent with
this Consent Decree to an Acquirer acceptable to the State of Washington. The
State of Washington, in its sole discretion, may agree to one or more extensions
of this time period not to exceed 60 days in total, and shall notify the Court
in such circumstances; provided, however, that the State of Washington shall
recognize an extension of time for the divestiture granted by the United States
under a consent decree entered into by the United States and defendants.
Defendants agree to use their best efforts to divest the Theater Assets as
expeditiously as possible.

 

B.                                     In accomplishing the divestiture ordered
by this Consent Decree, defendants promptly shall make known, by usual and
customary means, the availability of the Theater Assets. Defendants shall inform
any person making inquiry regarding a possible purchase of the Theater Assets
that they are being divested pursuant to this Consent Decree and provide that
person with a copy of this Consent Decree. Defendants shall offer to furnish to
all prospective Acquirers, subject to customary confidentiality assurances, all
information and documents relating to the Theater Assets customarily provided in
a due diligence process except such information or documents subject to the
attorney-client or work-product privileges. Defendants shall make available such
information to the State of Washington at the same time that such information is
made available to any other person.

 

C.                                     Defendants shall provide the Acquirer and
the State of Washington information relating to the personnel involved in the
operation of the Theater Assets to enable the Acquirer to make offers of
employment. Defendants will not interfere with any negotiations by the

 

5

--------------------------------------------------------------------------------


 

Acquirer to employ any defendant employee whose primary responsibility is the
operation of the Theater Assets.

 

D.                                    Defendants shall permit prospective
Acquirers of the Theater Assets to have reasonable access to personnel and to
make inspections of the physical facilities of the Theater Assets; access to any
and all environmental, zoning, and other permit documents and information; and
access to any and all financial, operational, or other documents and information
customarily provided as part of a due diligence process.

 

E.                                      Defendants shall warrant to the Acquirer
of the Theater Assets that each asset will be operational on the date of sale.

 

F.                                      Defendants shall not take any action
that will impede in any way the permitting, operation, or divestiture of the
Theater Assets.

 

G.                                     At the option of the Acquirer, defendants
shall enter into an agreement for products and services, such as computer
support services, that are reasonably necessary for the Acquirer to effectively
operate the Theater Assets during a transition period. The terms and conditions
of any contractual arrangements meant to satisfy this provision must be
commercially reasonable for those products and services for which the agreement
is entered and shall remain in effect for no more than three months, absent
approval of the State of Washington, in its sole discretion.

 

H.                                    Defendants shall warrant to the Acquirer
of the Theater Assets that there are no material defects in the environmental,
zoning or other permits pertaining to the operation of each asset, and that
following the sale of the Theater Assets, defendants will not undertake,
directly or indirectly, any challenges to the environmental, zoning, or other
permits relating to the operation of the Theater Assets.

 

I.                                         Unless the State of Washington
otherwise consents in writing, the divestiture pursuant to Section IV, or by
trustee appointed pursuant to Section V, of this Consent Decree,

 

6

--------------------------------------------------------------------------------


 

shall include the entire Theater Assets, and shall be accomplished in such a way
as to satisfy the State of Washington, in its sole discretion that the Theater
Assets can and will be used by the Acquirer as part of a viable, ongoing
business of first-run, commercial motion picture Theaters. Divestiture of the
Theater Assets may be made to an Acquirer, provided that it is demonstrated to
the sole satisfaction of the State of Washington that the Theater Assets will
remain viable and the divestiture of such assets will remedy the competitive
harm alleged in the Complaint. The divestiture, whether pursuant to Section IV
or Section V of this Consent Decree,

 

(1)  shall be made to an Acquirer that, in the State of Washington’s sole
judgment, has the intent and capability (including the necessary managerial,
operational, technical and financial capability) of competing effectively in the
business of first-run, commercial motion picture Theaters; and

 

(2)  shall be accomplished so as to satisfy the State of Washington, in its sole
discretion, that none of the terms of any agreement between an Acquirer and
defendants give defendants the ability unreasonably to raise the Acquirer’s
costs, to lower the Acquirer’s efficiency, or otherwise to interfere in the
ability of the Acquirer to compete effectively.

 

J.                                        To the extent the State of
Washington’s decision concerning the choice of Acquirer based on paragraph I of
this Section (including its subparagraphs) directly conflicts with the decision
of the United States under the terms of a consent decree entered into by it and
defendants, the State of Washington shall not object to motions for orders for
the transfer of this case and consolidation, for purposes of resolving the
conflict, with the case in which defendants and the United States have entered a
consent decree, provided that good faith efforts to resolve the conflict
informally first have been made.

 

7

--------------------------------------------------------------------------------


 

V. APPOINTMENT OF A TRUSTEE

 

A.                                   If defendants have not divested the Theater
Assets within the time period specified in Section IV(A), defendants shall
notify the State of Washington of that fact in writing. Upon application of the
State of Washington, the Court shall appoint a trustee selected by the State of
Washington and approved by the Court to effect the divestiture of the Theater
Assets. The State of Washington shall recognize the trustee selected and
appointed pursuant to a consent decree entered into by the United States and
defendants, so long as all other terms of this Consent Decree will be met.

 

B.                                     After the appointment of a trustee
becomes effective, only the trustee shall have the right to sell the Theater
Assets. The trustee shall have the power and authority to accomplish the
divestiture to an Acquirer acceptable to the State of Washington at such price
and on such terms as are then obtainable upon reasonable effort by the trustee,
subject to the provisions of Sections IV, V, VI, and VII of this Consent Decree,
and shall have such other powers as this Court deems appropriate. Subject to
Section V(D) of this Consent Decree, the trustee may hire at the cost and
expense of defendants any investment bankers, attorneys, or other agents, who
shall be solely accountable to the trustee, reasonably necessary in the
trustee’s judgment to assist in the divestiture.

 

C.                                     Defendants shall not object to a sale by
the trustee on any ground other than the trustee’s malfeasance. Any such
objections by defendants must be conveyed in writing to the State of Washington
and the trustee within ten (10) calendar days after the trustee has provided the
notice required under Section VII.

 

D.                                    The trustee shall serve at the cost and
expense of defendants, on such terms and conditions as the Court approves, and
shall account for all monies derived from the sale of the assets sold by the
trustee and all costs and expenses so incurred. After approval by the Court of
the trustee’s accounting, including fees for its services and those of any
professionals and

 

8

--------------------------------------------------------------------------------


 

agents retained by the trustee, all remaining money shall be paid to defendants
and the trust shall then be terminated. The compensation of the trustee and any
professionals and agents retained by the trustee shall be reasonable in light of
the value of the Theater Assets and based on a fee arrangement providing the
trustee with an incentive based on the price and terms of the divestiture and
the speed with which it is accomplished, but timeliness is paramount.

 

E.                                      Defendants shall use their best efforts
to assist the trustee in accomplishing the required divestiture. The trustee and
any consultants, accountants, attorneys, and other persons retained by the
trustee shall have full and complete access to the personnel, books, records,
and facilities of the business to be divested, and defendants shall develop
financial and other information relevant to such business as the trustee may
reasonably request, subject to reasonable protection for trade secret or other
confidential research, development, or commercial information. Defendants shall
take no action to interfere with or to impede the trustee’s accomplishment of
the divestiture.

 

F.                                      After its appointment, the trustee shall
file monthly reports with the parties and the Court setting forth the trustee’s
efforts to accomplish the divestiture ordered under this Consent Decree. To the
extent such reports contain information that the trustee deems confidential,
such reports shall not be filed in the public docket of the Court. Such reports
shall include the name, address, and telephone number of each person who, during
the preceding month, made an offer to acquire, expressed an interest in
acquiring, entered into negotiations to acquire, or was contacted or made an
inquiry about acquiring, any interest in the Theater Assets, and shall describe
in detail each contact with any such person. The trustee shall maintain full
records of all efforts made to divest the Theater Assets.

 

G.                                     If the trustee has not accomplished such
divestiture within six months after its appointment, the trustee shall promptly
file with the Court a report setting forth (1) the trustee’s efforts to
accomplish the required divestiture, (2) the reasons, in the trustee’s

 

9

--------------------------------------------------------------------------------


 

judgment, why the required divestiture has not been accomplished, and (3) the
trustee’s recommendations. To the extent such reports contain information that
the trustee deems confidential, such reports shall not be filed in the public
docket of the Court. The trustee shall at the same time furnish such report to
the State of Washington who shall have the right to make additional
recommendations consistent with the purpose of the trust. The Court thereafter
shall enter such orders as it shall deem appropriate to carry out the purpose of
the Consent Decree, which may, if necessary, include extending the trust and the
term of the trustee’s appointment by a period requested by the State of
Washington.

 

VI. LANDLORD CONSENT

 

A.                                   If defendants are unable to effect the
divestiture required herein due to the inability to obtain the Landlord Consent
for any of the Theatre Assets, defendants shall divest alternative Theatre
Assets that compete effectively with the theatre for which Landlord Consent was
not obtained.  The State of Washington shall in its sole discretion determine
whether such theatre competes effectively with the theatre for which landlord
consent was not obtained.

 

B.                                     Within five (5) business days following a
determination that Landlord Consent cannot be obtained for one of the Theatre
Assets, defendants shall notify the State of Washington and propose an
alternative divestiture pursuant to Section VI(A).  The State of Washington then
shall have ten (10) business days in which to determine whether such theatre is
a suitable alternative pursuant to Section VI(A). If defendants’ selection is
deemed not to be a suitable alternative, the State of Washington shall in its
sole discretion select the theatre to be divested.

 

C.                                     If the trustee is responsible for
effecting the divestiture, it shall notify both the State of Washington and
defendants within five (5) business days following a determination that Landlord
Consent can not be obtained for one of the Theatre Assets.  Defendants shall

 

10

--------------------------------------------------------------------------------


 

thereafter have five (5) business days to propose an alternative divestiture
pursuant to Section VI(a). The State of Washington shall have then ten
(10) business days in which to determine whether such theatre is suitable
alternative pursuant to Section VI(a). If defendants’ selection is deemed not to
be a suitable competitive alternative, the State of Washington shall in its sole
discretion select the theatre to be divested.

 

D.                                    To the extent the State of Washington’s
determination under this Section that directly conflicts with a determination
made by the United States under terms of a consent decree entered into by it and
defendants, the State of Washington shall not object to motions for orders for
the transfer of this case and consolidation, for purposes of resolving the
conflict, with the case in which defendants and the United States have entered a
consent decree, provided that good faith efforts to resolve the conflict
informally first have been made.

 

VII. NOTICE OF PROPOSED DIVESTITURE

 

A.                                   Within two (2) business days following
execution of a definitive divestiture agreement, defendants or the trustee,
whichever is then responsible for effecting the divestiture required herein,
shall notify the State of Washington of any proposed divestiture required by
Sections IV or V of this Consent Decree. If the trustee is responsible, it shall
similarly notify defendants. The notice shall set forth the details of the
proposed divestiture and list the name, address, and telephone number of each
person not previously identified who offered or expressed an interest in or
desire to acquire any ownership interest in the Theater Assets, together with
full details of the same.

 

B.                                     Within fifteen (15) calendar days of
receipt by the State of Washington of such notice, the State of Washington may
request from defendants, the proposed Acquirer, any other third party, or the
trustee if applicable additional information concerning the proposed
divestiture, the proposed Acquirer, and any other potential Acquirer. 
Defendants and the

 

11

--------------------------------------------------------------------------------


 

trustee shall furnish any additional information requested within fifteen (15)
calendar days of the receipt of the request, unless the parties shall otherwise
agree.

 

C.                                     Within thirty (30) calendar days after
receipt of the notice or within twenty (20) calendar days after the State of
Washington has been provided the additional information requested from
defendants, the proposed Acquirer, any third party, and the trustee, whichever
is later, the State of Washington shall provide written notice to defendants and
the trustee, if there is one, stating whether or not it objects to the proposed
divestiture. If the State of Washington provides written notice that it does not
object, the divestiture may be consummated, subject only to defendants’ limited
right to object to the sale under Section V(C) of this Consent Decree. Absent
written notice that the State of Washington does not object to the proposed
Acquirer or upon objection by the State of Washington, the divestiture proposed
under Sections IV or Section V shall not be consummated. Upon objection by
defendants under Section V(C), the divestiture proposed under Section V shall
not be consummated unless approved by the Court.

 

VIII. FINANCING

 

Defendants shall not finance all or any part of any purchase made pursuant to
Section IV or V of this Consent Decree.

 

IX. HOLD SEPARATE STIPULATION

 

Until the divestiture required by this Consent Decree has been accomplished,
defendants shall take all steps necessary to comply with the Hold Separate
Stipulation and Order entered by this Court. Defendants shall take no action
that would jeopardize the divestiture ordered by this Court.

 

X. AFFIDAVITS

 

A.                                   Within twenty (20) calendar days of the
filing of the Complaint in this matter, and every thirty (30) calendar days
thereafter until the divestiture has/have been completed under

 

12

--------------------------------------------------------------------------------


 

Sections IV or V, defendants shall deliver to the State of Washington an
affidavit as to the fact and manner of its compliance with Section IV or V of
this Consent Decree. Each such affidavit shall include the name, address, and
telephone number of each person who, during the preceding thirty days, made an
offer to acquire, expressed an interest in acquiring, entered into negotiations
to acquire, or was contacted or made an inquiry about acquiring, any interest in
the Theater Assets, and shall describe in detail each contact with any such
person during that period. Each such affidavit shall also include a description
of the efforts defendants have taken to solicit buyers for the Theater Assets,
and to provide required information to prospective purchasers, including the
limitations, if any, on such information. Assuming the information set forth in
the affidavit is true and complete, any objection by the State of Washington to
information provided by defendants, including limitation on information, shall
be made within fourteen (14) days of receipt of such affidavit.

 

B.                                     Within twenty (20) calendar days of the
filing of the Complaint in this matter, defendants shall deliver to the State of
Washington an affidavit that describes in reasonable detail all actions
defendants have taken and all steps defendants have implemented on an ongoing
basis to comply with Section IX of this Consent Decree. Defendants shall deliver
to the State of Washington an affidavit describing any changes to the efforts
and actions outlined in defendants’ earlier affidavits filed pursuant to this
Section within fifteen (15) calendar days after the change is implemented.

 

C.                                     Defendants shall keep all records of all
efforts made to preserve and divest the Theater Assets until one year after such
divestiture has/have been completed.

 

XI. COMPLIANCE INSPECTION

 

A.                                   For the purposes of determining or securing
compliance with this Consent Decree, or of determining whether the Consent
Decree should be modified or vacated, and subject to any legally recognized
privilege, from time to time duly authorized representatives of the State

 

13

--------------------------------------------------------------------------------


 

of Washington, including consultants and other persons retained by the State of
Washington, shall, and on reasonable notice to defendants, be permitted:

 

(1)                                  access during defendants’  office hours to
inspect and copy,  or at plaintiff’s option, to require defendants provide
copies of, all books, ledgers, accounts, records and documents in the
possession, custody, or control of defendants, relating to any matters contained
in this Consent Decree; and

 

(2)                                  to interview, either informally or on the
record, defendants’ officers, employees, or agents, who may have their
individual counsel present, regarding such matters. The interviews shall be
subject to the reasonable convenience of the interviewee and without restraint
or interference by defendants.

 

B.                                     Upon the written request of a duly
authorized representative of the Attorney General for Washington, defendants
shall submit written reports, under oath if requested, relating to any of the
matters contained in this Consent Decree as may be requested.

 

C.                                     No information or documents obtained by
the means provided in this Section shall be divulged by the State of Washington
to any person other than an authorized representative of the executive branch of
the United States and the trustee serving under Section V, except in the course
of legal proceedings to which the State of Washington is a party (including
grand jury proceedings), or for the purpose of securing compliance with this
Consent Decree, or as otherwise required by law.

 

D.                                    If at the time information or documents
are furnished by defendants to the plaintiffs, defendants represent and identify
in writing the material in any such information or documents to which a claim of
protection may be asserted under
Rule 26(c)(7) of the Federal Rules of Civil Procedure, and defendants mark each
pertinent page of such material, “Subject to claim of protection under
Rule 26(c)(7) of the Federal Rules of Civil Procedure,” then the plaintiffs

 

14

--------------------------------------------------------------------------------


 

shall give defendants ten (10) calendar days notice prior to divulging such
material in any legal proceeding (other than a grand jury proceeding).

 

XII. NOTIFICATION

 

A.                                   Unless such transaction is otherwise
subject to the reporting and waiting period requirements of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, 15 U.S.C.
§ 18a (the “HSR Act”), defendants, without providing advance notification to the
State of Washington, shall not directly or indirectly acquire any assets of or
any interest, including any financial, security, loan, equity or management
interest, in the business of first-run, commercial theaters in King County,
Washington during the 10-year period of this Consent Decree. This notification
requirement shall apply only to the acquisition of any assets or any interest in
the business of first-run, commercial motion picture theatres at the time of the
acquisition and shall not be construed to require notification of acquisition of
interest in new theater developments or of assets not being operated as
first-run commercial motion picture theatre businesses, provided, that this
notification requirement shall apply to first-run, commercial theatres under
construction at the time of the entering of this Consent Decree.

 

B.                                     Such notification shall be provided to
the State of Washington in the same format as, and per the instructions relating
to the Notification and Report Form set forth in the Appendix to Part 803 of
Title 16 of the Code of Federal Regulations as amended, except that the
information requested in Items 5 through 9 of the instructions must be provided
only about first-run, commercial Theaters. Notification shall be provided at
least thirty (30) days prior to acquiring any such interest, and shall include,
beyond what may be required by the applicable instructions, the names of the
principal representatives of the parties to the agreement who negotiated the
agreement, and any management or strategic plans discussing the proposed
transaction. If within the 30-day period after notification, representatives of
State of Washington make a written request for additional information,
defendants shall not

 

15

--------------------------------------------------------------------------------


 

consummate the proposed transaction or agreement until twenty (20) days after
submitting all such additional information. Early termination of the waiting
periods in this paragraph may be requested and, where appropriate, granted in
the same manner as is applicable under the requirements and provisions of the
HSR Act and rules promulgated thereunder. This Section shall be broadly
construed and any ambiguity or uncertainty regarding the filing of notice under
this Section shall be resolved in favor of filing notice.

 

XIII. NO REACQUISITION

 

Defendants may not reacquire any part of the Theater Assets during the term of
this Consent Decree.

 

XIV. RETENTION OF JURISDICTION

 

This Court retains jurisdiction to enable any party to this Consent Decree to
apply to this Court at any time for further orders and directions as may be
necessary or appropriate to carry out or construe this Consent Decree, to modify
any of its provisions, to enforce compliance, and to punish violations of its
provisions.

 

XV. EXPIRATION OF CONSENT DECREE

 

Unless this Court grants an extension, this Consent Decree shall expire ten
years from the date of its entry.

 

XVI. PUBLIC INTEREST DETERMINATION

 

Entry of this Consent Decree is in the public interest.

 

XVII. ENFORCEMENT

 

A.                                   Violation of any of the terms of this
Consent Decree shall constitute a violation of an injunction for which civil
penalties of up to $25,000 per violation may be sought by the Attorney General
pursuant to RCW 19.86.140.

 

B.                                     Nothing in this Consent Decree shall be
construed to limit or bar any other governmental entity or consumer from
pursuing other available remedies against Defendants.

 

16

--------------------------------------------------------------------------------


 

C.                                     Under no circumstances shall this Consent
Decree or the name of the State of Washington, Office of the Attorney General,
or any of their employees be used by any defendant as an endorsement or approval
of Defendants acts, practices or conduct of business.

 

XVIII. NOTIFICATIONS

 

If notices are issued pursuant to this Consent Decree they shall be issued to
the following:

 

To the Plaintiff:

 

Mark O. Brevard, AAG

Office of the Attorney General

Antitrust Division

900 Fourth Avenue Suite 2000

Seattle, WA 98164

 

(206) 464-7030

(FAX) (206) 587-5636

markb@atg.wa.gov

 

To the Defendants:

 

Marquee Holdings Inc.

Damian G. Didden

Attorney for Defendant

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

 

LCE Holdings, Inc.

Deborah L. Feinstein

Attorney for Defendants

Arnold & Porter

555 12th Street, NW

Washington, DC 20004

 

17

--------------------------------------------------------------------------------


 

XIX.  ATTORNEY FEES AND COST REIMBURSEMENT

 

A.                                   Defendants shall pay to the State of
Washington, within ten (10) business days of entry of this Consent Decree, the
sum of $ 45,000 for reimbursement of fees and costs incurred in this matter for
all work performed up to November 15, 2005, plus actual fee and costs amounts
that have accrued from that date up to entry of this Consent Decree.

 

B.                                     Defendants shall pay to the State of
Washington reimbursement of actual fees and costs incurred by it for work
performed after entry of this Consent Decree. The post-judgment work that is
eligible for reimbursement under this provision must be directly related to
overseeing the Operating and Divestiture Trustees, monitoring the divestiture so
that it is accomplished in accordance with the terms of this Consent Decree, or
taking any and all actions involving non-parties to this Consent Decree that the
State of Washington, in its sole discretion, feels is necessary and appropriate
to ensure the terms of this Consent Decree are fulfilled. The State of
Washington shall submit one bill for reimbursement of post-judgment fees and
costs within thirty (30) days after all assets described in this Consent Decree
have been divested in accordance with the terms of this Consent Decree.
 Defendants shall make prompt payment within ten (10) business days after the
State of Washington has submitted one final bill for post-judgment fees and
costs reimbursement.

 

C.                                     If the State of Washington brings an
action to enforce the provisions of this Consent Decree and prevails, Defendants
also shall reimburse the States actual fees and costs incurred in bringing the
enforcement action.  The remedies set forth in this Consent Decree are in
addition to any remedies available to the States for violation of the terms of
this Consent Decree.

 

D.                                    Defendants shall pay the amounts specified
above to the Antitrust Division of the Office of the Attorney General for the
State of Washington, to be deposited into the Washington Attorney General
Antitrust Revolving Fund. Payment shall be made by cashier’s check or wire
transfer to the State of Washington, Office of the Attorney General, ATTN. Dale

 

18

--------------------------------------------------------------------------------


 

Eastman, Litigation Manager, 900 Fourth Avenue, Suite 2000, Seattle, Washington,
98164.

 

XX.  APPROVAL AND ORDER

 

A.                                   This Consent Decree is approved and entered
pursuant to 15 U.S.C. §26 and RCW 19.86.080. This Consent Decree is the Order of
the Court and takes effect upon filing.

 

B.                                     This proceeding, in all other respects,
is hereby dismissed with respect to Defendants.

 

It is SO ORDERED this         day of                        2005.

 

 

 

 

 

 

UNITED STATES DISTRICT JUDGE

 

Presented by:

 

ROB MCKENNA

Attorney General of Washington State

 

TINA E. KONDO

Senior Assistant Attorney General

Antitrust Division Chief

 

 

/s/ Mark O. Brevard

 

MARK O. BREVARD, WSBA #21228
Assistant Attorney General
900 Fourth Avenue Suite 2000
Seattle, WA 98164
(206) 464-7030

 

 

19

--------------------------------------------------------------------------------


 

Approved as to form; Notice of Presentation waived:

 

For Defendant Marquee Holdings, Inc.;

 

/s/ Peter C. Brown

 

NAME

Chief Executive Officer

 

 

/s/ Duncan C. Turner

 

DUNCAN C. TURNER, WSBA #20597

Counsel for Defendant

Badgley Mullins Law Group PLLC

701 Fifth Avenue, Suite 4750

Seattle, WA 98104

Tel: (206) 340-5907

Fax: (206) 621-6566

 

 

/s/ Damian G. Didden

 

DAMIAN G. DIDDEN (Pro Hac Vice)
ILENE KNABLE GOTTS (Pro Hac Vice)
Counsel for Defendant
Wachtell, Lipton, Rosen & Katz

 

51 West 52nd Street
New York, NY 10019
Tel: (212) 403-1113
Fax: (212) 403-2113

 

20

--------------------------------------------------------------------------------


 

Approved as to form; Notice of presentation waived:

 

For Defendant LCE Holdings, Inc.:

 

/s/ Travis Reid

 

NAME

Chief Executive Officer

 

 

 

/s/ Ramona M. Emerson

 

 

RAMONA M. EMERSON, WSBA #20956

 

Counsel for Defendant

 

Preston Gates & Ellis LLP

 

925 Fourth Avenue

 

Suite 2900

 

Seattle, WA 98104-1158

 

Tel: (206) 370-6748

 

Fax: (206) 370-6058

 

Dated:

12/20/05

 

 

 

 

 

 

 

/s/ Deborah L. Feinstein

 

 

DEBORAH L. FEINSTEIN (Pro Hac Vice)

 

Counsel for Defendant

 

Arnold & Porter LLP

 

555 Twelfth Street, NW
Washington, DC 20004

 

Tel: (202) 942-5015
Fax: (202) 942-5999

 

Dated:

December 19, 2005

 

 

 

21

--------------------------------------------------------------------------------